Title: From Thomas Jefferson to James Monroe, 24 October 1823
From: Jefferson, Thomas
To: Monroe, James

Dear Sir  Monticello Oct. 24. 23.The question presented by the letters you have sent me is the most momentous which has ever been offered to my contemplation since that of independance that made us a nation; this sets our compass, and points the course which we are to steer thro’ the ocean of time opening on our view. and never could we embark on it under circumstances more auspicious. our first and fundamental maxim should be, never to entangle ourselves in the broils of Europe; our 2d never to suffer Europe to intermeddle in Cis-Atlantic affairs. America, North & South, has a set of interests distinct from those of Europe, and peculiarly her own. she should therefore have a system of her own, separate and apart from that of Europe. while the last is laboring to become the domicil of despotism, our endeavor should surely be to make our hemisphere that of freedom. one nation, most of all, could disturb us in this pursuit, she now offers to lead, aid, and accompany us in it. by acceding to her proposition, we detach her from the band of despots, bring her mighty weight into the scale of free government, and emancipate  at one stroke a whole continent, which might otherwise linger long in doubt and difficulty. Great Britain is the nation which can do us the most harm of any one, or all on earth; and with her on our side we need not fear the whole world. with her then we should the most  sedulously nourish a cordial friendship; and nothing would tend more to knit our affections than to be fighting once more side by side in the same cause. not that I would purchase even her amity at the price of taking part in her wars. but the war in which the present proposition might engage us. should that be its consequence, is not her war, but ours. it’s object is to introduce and to establish the American system, of ousting from our land all foreign nations, of never permitting the  powers of Europe to intermeddle with the affairs of our nations. it is to maintain our own principle, not to depart from it. and if, to facilitate this, we can effect a division in the body of the European powers, and draw over to our side it’s most powerful member, surely we should do it. but I am clearly of mr Canning’s opinion, that it will prevent war, instead of provoking it. with Great Britain withdrawn from their scale and shifted into that of our two continents, all Europe combined would not dare to risk war. nor is the occasion to be slighted, which this proposition offers, of declaring our Protest against the atrocious violations of the rights of nations by the interference of any one in the internal affairs of another, so flagitiously begun by Bonaparte and now continued by the equally lawless alliance, calling itself Holy.But we have first to ask ourselves a question. do we wish to acquire to our own Confederacy any one or more of the Spanish provinces? I candidly confess that I have ever looked on Cuba as the most interesting addition which could ever be made to our system of states. the controul which, with Florida point this island would give us over the Gulph of Mexico, and the countries and the Isthmus bordering on it, as well as all those whose waters flow into it, would fill up the measure of our political well-being. yet, as I am sensible that this can never be obtained, even with her own consent, but by war; and as her independance, which is our second interest, and especially  her independance of England, can be secured without it, I have no hesitation in abandoning my first wish to future chances, and accepting it’s independance with peace, and the friendship of England, rather than it’s association, at the expence of war, and her enmity. I could honestly therefore join in the declaration proposed that we aim not at the acquisition of any of those possessions, that we will not stand in the way of any amicable arrangement between them and the mother country: but that we will oppose, with all our means, the forcible interposition of any other power, either as auxiliary, stipendiary, or under any other form or pretext, and most especially their transfer to any power, by conquest, cession, or acquisition in any other way.I should think it therefore advisable that the Executive should encorage the British government to a continuance in the dispositions expressed in these letters, by an assurance of his concurrence with them, as far as his authority goes, and that as it may lead to war, the Declaration of which is vested in Congress, the case shall be laid before them for consideration at their first meeting under the reasonable aspect in which it is seen by himself.I have been so long weaned from political subjects, and have so long ceased to take any interest in them, that I am sensible that I am not qualified to offer opinions on them worthy of any attention. but the question now proposed involves consequences so lasting, and effects so decisive of our future destinies, as to rekindle all the interest I have heretofore felt on these occasions, and to induce me to the hazard of opinions, which will prove my wish only to contribute still my mite in what may be useful to our country, and praying you to accept them at only what they are worth, I add the assurance of my constant and affectionate friendship and respect.Th: Jefferson